DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the limitations in lines 5-8 reciting, “…a third electrode is located directly adjacent and directly over (the) third metal line positioned in the second trench, and wherein the second metal line is a single line positioned directly over and directly adjacent … the third electrode” does not appear to be supported by the specification and drawings as originally filed.  In Fig. 8, “the third electrode” directly adjacent and directly over  the “third metal line” positioned in the trench appear to correspond respectively to elements 402 and 210; “the second metal line” appears to correspond to top conductor 802, which is directly adjacent to “the second electrode”, i.e. top electrode 606.  Thus, there is no disclosure that conductor 802 is directly adjacent to “the third electrode” 402, metal oxide layer 602 and top electrode 606 being positioned therebetween.  For purposes of compact prosecution, the above limitations in lines 5-8 are assumed to read, “…a third electrode is located directly adjacent and directly over (the) third metal line positioned in the second trench, and wherein the second metal line is a single line positioned directly over  … the third electrode”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a third metal line" in line 6.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this is the same as or different from “a third metal line” recited in line 5.  For purposes of compact prosecution, it is assumed to be the same, and line 6 is assumed to read, "the [[a]] third metal line".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2016/0049583) in view of Choi (US PGPub 2007/0164266) and Tsai (US PGPub 2020/0136039).
Regarding claim 10, Huang discloses in Figs. 3A-9, forming a first electrode (502 starting at Fig. 5A, para. [0047-0048]) within a trench of a dielectric layer (para. [0045-0046]:  104/302); 
depositing a first portion of a metal oxide layer (508, para. [0050]:  HfO2; 308, Figs. 3A & 9, para. [0024]) within a recessed area of the first electrode and; and 
forming a second electrode (512/514, para [0052]:  Ti; 310/312 in Figs. 3A & 9, para. [0024-0025]) directly adjacent and over the metal oxide layer (508).  Huang further discloses that the recessed area of the first electrode made by a micro-trench method (para. [0047]: micro-trench 304) produces corner regions (para. [0026]:  311a & 311b) that enhance a localized electric field that provides increased performance of the RRAM cell.
Huang appears not to explicitly disclose recessing the area of the first electrode (i.e., the recessed area is formed as such), and the first electrode has a maximum width that is less than a width of the trench and does not extend beyond the width of the trench.
Choi discloses in Figs. 3-5, forming a bottom electrode (145) of an RRAM device entirely within a trench by standard damascene BEOL interconnect process (para. [0038]) and further recessing an area of the bottom electrode (para. [0039] recessing to form 2nd trench 147) to produce a recessed area with corner regions to contain the memory layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the recessed area by way of the standard BEOL process as in Choi, in place of the micro-trench method of Huang, to provide a more compatible process to simplify integration, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing, the method includes recessing the area of the first electrode, and the first electrode has a maximum width that is less than a width of the trench and does not extend beyond the width of the trench.
Huang as combined appears not to explicitly disclose depositing a second portion of the metal oxide layer over and directly adjacent a barrier metal layer (Huang in para. [0023] discloses that a diffusion barrier may be disposed below the bottom electrode but does not further describe or illustrate details); and that a maximum width of the second electrode is greater than the width of the trench.
Tsai discloses in Figs. 3-8, forming a bottom electrode (700, para. [0033]) of an RRAM device (800, para. [0033]) by way of a standard damascene BEOL interconnect process utilizing a robust, multilayer barrier stack (500, para. [0027]) immune to discontinuities which cause metal diffusion, thus providing greater reliability (para. [0020]).  Tsai also discloses that the resistive switching metal oxide layer (810, para. [0033]) is disposed over and directly adjacent the barrier stack, and this and the top electrode (820, para. [0033]) are formed wider than the trench in which the bottom electrode is formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barrier stack of Tsai in Huang as combined to implement the barrier as alluded to by Huang and to increase reliability.  In so doing, the method includes depositing a second portion of the metal oxide layer over and directly adjacent a barrier metal layer; and that a maximum width of the second electrode is greater than the width of the trench.  (The Examiner notes that in combination, the resistance switching metal oxide layer 508 of Huang would be over and directly adjacent the barrier metal layer as is 810 over 500 in Fig. 8 of Tsai). 
Regarding claim 11, Huang as combined therein discloses that one or more corner regions are present in the metal oxide layer between the first electrode and the second electrode based on the recessing the area of the first electrode prior to the depositing the metal oxide layer (Huang, para. [0026]:  corners 311a & 311b).
Regarding claim 12, Huang further discloses enhancing a localized electrical field as a function of one or more corner regions being present in the metal oxide layer between the first electrode and the second electrode (Huang, para. [0026]:  corners 311a & 311b).
Regarding claim 13, Huang as combined further discloses that the forming the first electrode comprises forming one or more corners comprising an under-convex-shape (see rejection of claim 10, above).
Regarding claim 14, Huang as combined further discloses that the forming the first electrode comprises forming a three-dimensional shaped first electrode in the trench of the dielectric layer (see rejection of claim 10, above).
Regarding claim 15, Huang as combined further discloses that the forming the first electrode comprises forming one or more corners using chemical mechanical processing and wet etch processes (Choi, para. [0038]:  CMP of first electrode prior to recessing; Tsai, para. [0026]:  wet etch to remove photoresist prior to deposition of first electrode materials.  The Examiner notes that the forming of the first electrode includes any and all method steps necessary to the first electrode formation and not excluded as separately recited processes.  The Examiner further notes that the corners recited in claim 15 do not have antecedents in claim 10).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Choi and Tsai, and further in view of Husher (US Patent No. 6,753,592) and Lee (US PGPub 2019/0157346).
Regarding claim 16, Huang further discloses forming a first metal line (106, para. [0045}) in the trench of the dielectric layer (dielectric layer is construed to comprise 104/302), wherein the first electrode (306) is located directly over the first metal line; and forming a second metal line (320, para. [0063]) directly over and directly adjacent the second electrode (310/312).
Huang as combined further discloses that the first (i.e., bottom) electrode/metallization formed within the barrier-lined trench comprises a combinations of metals (Tsai, para. [0031]).  The Examiner notes that “directly adjacent” is interpreted to mean that there are no intervening elements between the directly adjacent elements, whereas “directly over” is interpreted as distinct from “directly adjacent” and implies directly linear alignment between the elements with respect to a reference direction determined by elements recited as being over/under each other.
Huang as combined appears not to explicitly disclose that the first electrode is located directly adjacent the first metal line.
Husher discloses in Figs. 7-11 metallization formed within a trench comprising multiple layers of different metals (metals 1A, 1B) to provide thick metal and low interconnect resistance simultaneously with thin metal for local interconnect/contact electrode (col. 6, lines 35-47; Figs. 9-11, col. 10, line 54 to col. 11, line 8:  dual layer metallization in single trench saves a first layer patterning process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a multi-metal, multi-layer trench metallization of the first electrode directly over and directly adjacent the first metal line as in Husher, in place of the multi-level patterning method of Huang as combined, to simplify the process by eliminating a patterning step, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing the first electrode is located directly adjacent the first metal line.
Huang as combined appears not to explicitly disclose forming a third metal line in a second trench of the dielectric layer, wherein a third electrode is located directly adjacent and directly over the third metal line positioned in the second trench, and wherein the second metal line is a single line positioned directly over the second electrode and the third electrode. (The third metal line and the third electrode in the second trench correspond to bottom metallization in a trench of a second memory cell as seen in Instant Application Fig. 8.)
Lee discloses in Figs. 1-3 and para. [0032], [0035-0036] & [0041-0042], a cross point array of array of memory cells with top and bottom word lines and bit lines (15 & 60) formed orthogonal to each other and electrically connected to the memory cells formed in trenches in a dielectric layer (80) to provide an addressable memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of memory cells in dielectric trenches as in Lee, in Huang as combined, to provide an addressable memory array.  In so doing, the method includes forming a third metal line in a second trench of the dielectric layer, wherein a third electrode is located directly adjacent and directly over the third metal line positioned in the second trench, and wherein the second metal line is a single line positioned directly over the second electrode and the third electrode.

Response to Arguments
Applicant's arguments filed 7/31/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 6 of the remarks with regard to claim 10 that, “…the Huang reference may disclose a resistive random access memory structure having a capping layer 310 provided over a metal oxide layer 508 and the metal oxide layer 508 is provided over the first electrode, which has a trench 304, and while Choi may disclose a lower electrode 120 and a contact layer 145 applied to fill a double trench 142 and while Tsai may disclose a bottom electrode 700, a top electrode 820 disposed on a resistance-switching layer 810, none of the cited references, alone or in combination, teach, disclose or suggest the elements of claim 10 now recited…”
The argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s)  16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891